Citation Nr: 9924803	
Decision Date: 08/31/99    Archive Date: 09/08/99

DOCKET NO.  94-43 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES
  
1.  Entitlement to an increased evaluation for a fracture of 
the right femur with shorting of the right leg and traumatic 
arthritis of the right hip and right knee, currently 
evaluated as 30 percent disabling.

2.  Entitlement to separate ratings for traumatic arthritis 
of the right hip and right knee on a secondary basis.

3.  Entitlement to service connection for a back disability 
on a secondary basis.

4.  Entitlement to service connection for hepatitis.

5.  Entitlement to service connection for ulcers.

6.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities.

7.  Entitlement to an automobile assistance allowance. 


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


INTRODUCTION

The veteran served on active duty from July 1951 to July 
1955.

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO). 


FINDINGS OF FACT

1.  In a May 1998 rating decision, the veteran was awarded 
service connection for a back disability on a secondary 
basis, entitlement to service connection for hepatitis, 
entitlement to service connection for a gastroesophageal 
condition, entitlement to a total disability rating based on 
individual unemployability due to his service-connected 
disabilities, and entitlement to an automobile assistance 
allowance.  Other claims not before the Board at this time 
were also granted.     

2.  In July 1999, prior to the promulgation of a decision in 
the appeal, the Board received specific notification from the 
appellant's representative that the veteran was withdrawing 
his appeal to the Board.


CONCLUSION OF LAW

The criteria for withdrawal of this appeal by the appellant 
have been met.
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.202, 
20.204(b) and (c) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b) (1998).  
Withdrawal may be made by the appellant or by his or her 
authorized representative, except that a representative may 
not withdraw a substantive appeal filed by the appellant 
personally without the express written consent of the 
appellant.  38 C.F.R. § 20.204(c) (1998).  In this case, it 
does not appear that the veteran's substantive appeals were 
personally filed by the appellant on these issues.  
Accordingly, this appeal may be withdrawn by his 
representative.

In any event, in a May 1998 rating decision, the veteran was 
awarded service connection for a back disability on a 
secondary basis, entitlement to service connection for 
hepatitis, entitlement to service connection a 
gastroesophageal condition, entitlement to a total disability 
rating based on individual unemployability due to his 
service-connected disabilities, and entitlement to an 
automobile assistance allowance.  Other claims not before the 
Board at this time were also granted.  Accordingly, these 
claims have been granted and, under the guidance supplied by 
the U.S. Court of Appeals for Veterans Claims (Court) in 
AB v. Brown, 6 Vet. App. 35 (1993) and the United States 
Court of Appeals for the Federal Circuit in 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997),  no other 
outstanding question of law or fact concerning the provision 
of benefits under the law administered by the VA remains 
unresolved with regard to these issues.  Absence such 
questions, there is no matter over which the Board may 
exercise its jurisdiction.  38 U.S.C.A. §§ 510(a), 7104 (West 
1991).  Consequently, these claims are not before the Board 
at this time.



ORDER

The appeal is dismissed.


		
	John J. Crowley
	Member, Board of Veterans' Appeals



 

